■ (Appeal No. 1.) Order directing the corporate appellant to complete its purchase and the individual appellants to furnish the necessary funds and consideration affirmed, with ten dollars costs and disbursements. No opinion. (Appeal No. 2.) Order entered October 18, 1940, denying the appellant’s motion for a rehearing of the motion to compel appellants (Appeal No. 1.) to complete the purchase, affirmed, without costs. No opinion. Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ., concur.